oOo ~ma nN DBD Wn BP WW NY KF

NO NO NO NO NH HD NY ND NN KH kK HF HF KF KF OF OF eS he
on ss NSN UA BP WO NYO —&§ CO OO DAT DH nH FP WO NY KK OS

 

 

Case 2:19-mj-00344-MAT Document 23-1 Filed 08/22/19 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

PAIGE THOMPSON,

Defendant.

 

 

AT SEATTLE

NO. MJ19-344
fReapeset]

ORDER GRANTING UNITED STATES’
MOTION TO FILE A RESPONSE IN
EXCESS OF 12 PAGES

The Court having reviewed the Government’s Motion to File a Response in Excess

of Twelve Pages, enters the following order:

IT IS HEREBY ORDERED that the motion is GRANTED. The United States may

file its Reply Memorandum that does not exceed fifteen pages in length.

DATED this 72“ day of August, 2019.

— Vir ee

MICHELLE L. PETERSON
United States District Judge

Presented by:

/s/ Steven Masada
Assistant United States Attorney

Order Granting United States’ Motion to File a Response in Excess of 12 Pages UNITED STATES ATTORNEY

(U.S. v. Thompson | MJ19-344) - 1

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
